Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 07, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaohao Zhang et al . (“NVMe-over-RPMsg: A Virtual Storage Device Model Applied to Heterogeneous Multi-Core SoCs”, Zhang hereinafter) in view of Ioannis Koltsidas et al. (“IBM Storage and the NVM Express Revolution”, Ioannis hereinafter), 2017 and Dreier (US 2020/0343974, Dreier  hereinafter).
As to claim 1, Zhang teaches a  computer-implemented method (See FIGs. 2 and 4) comprising: 
directing, by a computing device, an incoming Non-Volatile Memory express (NVMe) command to a kernel driver (see FIG. 2, right column of page 2, “Tailored NVMe Driver takes charge of parsing block I/O requests and translating it into general NVMe commands” and see FIG. 4, “Submits NVMe command”);
 	 enqueuing, by the kernel driver, the incoming NVMe command until fetched by a user space (e.g., right column of page 2 , “a new NVMe command enqueues” and  “At first, guest OS places one or more commands for execution in the next free virtual Submission Queue slot(s) in shared memory” see FIG. 4, “Virtual Submission Queue”); 
 	fetching the NVMe command from the kernel driver for processing (see FIG. 4, “Fetches Command”); and 
 	pushing the NVMe command to a user space block device (e.g., MVMe SSD”, FIGs. 2 and 4) of the user space .
 	However, Zhang does not teach directing  the  incoming Non-Volatile Memory express (NVMe) command from a Non-Volatile Memory Express Target (NVMET) built-in protocol processor to the kernel driver, wherein the incoming NVMe command is directed by, at least, one or more NVMET transports.
 	Ioannis teaches  wherein the incoming NVMe command is directed by, at least, one or more NVMET transports (e.g., see pages 3-4, “NVMe over Fabrics” “NVMe over Fabrics defines how NVMe commands, responses, and data transfer can be encapsulated over an abstract message-based NVMe Transport layer”, “Figure 2 NVMe over Fabrics supports multiple network technologies as transports”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang by adopting the teachings of Ioannis  to  directing, by a computing device, an incoming Non-Volatile Memory express (NVMe) command to a kernel driver, wherein the incoming NVMe command is directed by, at least, one or more NVMET transports; enqueuing, by the kernel driver, the incoming NVMe command until fetched by a user space; fetching the NVMe command from the kernel driver for processing; and pushing the NVMe command to a user space block device of the user space  in order to have  “ a system architecture that minimizes software interactions in the data path and that builds on efficient interfaces to access purpose-engineered dense flash modules with consistently low latency and high throughput” (See Ioannis, page 1).

Dreier teaches directing, by a computing device (see FIGs. 4 and 5) , an incoming Non-Volatile Memory express (NVMe) command (e.g., one of “ NVMe commands” ) from a Non-Volatile Memory Express Target (NVMET) (e.g., “NVMe/FC”) built-in protocol processor (e.g., “block layer 546”)  to a kernel driver (e.g., FIGs. 4, “kerner space device driver 444”, para 181-183,  “initiator device 425 is connected to storage controller 410 over communication protocol (e.g., FCP and/or NVMe/FC) 540”, , “ kernel space device driver 444 may be configured to handle both fibre-channel SCSI commands and fibre-channel NVMe commands”  and “application 422 makes a system call corresponding to the FCP command which is received by block layer 546. Block layer 546 may translate a file referenced by the system call to corresponding storage blocks on storage device 435A and provide an indication of the storage blocks to kernel space device driver 444 in kernel space 514. ”, “method 600 routes the second NVMe/FC command through kernel space device driver 444 in kernel space 514 of the storage controller 410. Kernel space device driver 444 is configured to process any type of command including either FCP commands or NVMe/FC commands, e.g., via an FC HBA. Thus, it is at the instruction of the FC HBA whether to place commands directly onto an I/O queue or to route the commands through kernel space 514. At block 680, method 600 sends the second NVMe/FC command to a third I/O queue 526 of a plurality of queues 520, where the third I/O queue 526 is reserved for use by the kernel space device driver 444” in para 188 and 190, see FIG. 6) , wherein the incoming NVMe command is directed by, at least, one or more NVMET transports (e.g., see Figs. 4, 5 and 6, para 183, wherein  “user space application 442 (e.g., via a FC HBA) which types of commands are routed through the kernel space 514, although kernel space device driver 444 may be configured to handle both fibre-channel SCSI commands and fibre-channel NVMe commands”. Thus, wherein the incoming NVMe command is directed by, at least, one or more NVMET transports would have been inherent). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further  modify the method of Zhang and Ioannis by adopting the teachings of Dreier to  “ enables increased levels of scalability, speed and low-cost and reduces the cost of data storage in part because miners need not store all blocks, thereby resulting in a substantial reduction in the amount of electricity that is consumed during the mining process because, as the network expands, electricity consumption decreases because a blockweave demands less and less hashing power for consensus as data is added to the system.” (See Dreier, para145).


As to claim 2, Zhang teaches  wherein a driver  (e.g., “driver”, FIG. 2) in a kernel space holds the incoming NVMe command until fetched by a datapath process (see FIGs. 2 and 4).

As to claim 3, Zhang teaches wherein the driver in the kernel space allocates pages  that are mapped to the datapath process (e.g., see left column of page 823, “We only need to extract physical region page (PRP) field in NVMe command and then reorganize the memory segments on basis of address continuity”). 

As to claim 4, Zhang teaches wherein, when the datapath process completes the NVMe command, the datapath process pushes completion of the NVMe command to the driver in the kernel space (See FIG. 4).

As to claim 5, Zhang teaches wherein, when the datapath process pushes the completion of the NVMe command to the driver in the kernel space, the driver in the kernel space passes the completion of the NVMe command to a host (See FIG. 2 and 4). 

As to claim 6, Zhang teaches wherein the datapath process includes a component that polls for the incoming NVMe command and maps the pages to the kernel space (e.g., see FIGs. 2 and 4, page 822-824, “Native RPMsg driver enumerates RPMsg endpoint on RPMsg-Virtio-Bus (i.e., logic bus for RPMsg device in kernel) and provides an access interface to tailored NVMe driver, by which the latter could call various kinds of RPMsg APIs such as send, poll” , “Afterwards the controller submits regenerated command to the actual NVMe SSDs and polls if the command is completed”, “the guest driver constantly polls Virtual Completion Queue”).

As to claim 7, Zhang teaches wherein the datapath process includes a component that manages backend storage (e.g., see FIG. 2,  page 822-823 ,  “B. NVMe-over-RPMsg Architecture”, “The backend is implemented on remote OS, it emulates an NVMe SSD controller and takes the charge of processing NVMe commands received from guest OS”, “the backend needs to conduct actual disk I/O operations on NVMe SSD”, “remote host which is designed to manage all kinds of storage devices and provide a uniform interface to guest OS [17]. We design the NVMe-over-RPMsg backend module on remote OS”).

As to claim 8, see rejection of claim1 above. Zhang teaches further a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors (e.g., see page 822-824, “NVMe-over-RPMsg describes an advanced framework for virtualizing remote storage system upon heterogeneous multicore SoCs. As shown in Fig. 2”, “remote host which is designed to manage all kinds of storage devices and provide a uniform interface to guest OS [17]. We design the NVMe-over-RPMsg backend module on remote OS, it includes four parts as shown in Fig. 2” . Thus, a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors would have been inherent).

As to claims 9-14, see rejection of claims 2-7 above. 

As to claim 15, see rejection of claim 1 above. Zhang teaches further a computing system including one or more processors and one or more memories configured to perform operations (e.g., see page 822-824, “NVMe-over-RPMsg describes an advanced framework for virtualizing remote storage system upon heterogeneous multicore SoCs. As shown in Fig. 2”, “remote host which is designed to manage all kinds of storage devices and provide a uniform interface to guest OS [17]. We design the NVMe-over-RPMsg backend module on remote OS, it includes four parts as shown in Fig. 2” . Thus, a computing system including one or more processors and one or more memories configured to perform operations would have been inherent).

As to claims 16-20, see rejection of claims 2-7 above. 


Response to Arguments
Response to Claim Rejections under 35 U.S.C. § 103 
 	Applicant argues that:
 	“Applicant respectfully asserts that Zhang and/or Ioannis at least fails to teach, disclose or suggest at least, in part, "directing, by a computing device, an incoming Non-Volatile Memory express (NVMe) command from a Non-Volatile Memory Express Target (NVMET) built-in protocol processor to a kernel driver, wherein the incoming NVMe command is directed by, at least, one or more NVMET transports," as recited in independent claim 1.".
    In response, Dreier (US 2020/0343974) is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamran et al . (US 10,831684) discloses  “deploying a kernel driver extension in a kernel of a storage processor communicatively coupled to one or more non-volatile memory express (NVMe) devices. The kernel driver extension may be communicatively coupled with a standard NVMe kernel driver deployed in the kernel of the storage processor. One or more input/output (I/O) operations may be performed on the one or more NVMe devices via the standard NVMe kernel driver and the kernel driver extension”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194